                        UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF TEXAS

                             SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                §

VS                                      §            NO. SA-20-CR-0324-XR

ULISES ARTURO SANCHEZ-VASQUEZ



                     NOTICE OF APPEARANCE AS COUNSEL



TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes BERNARD CAMPION, attorney licensed to practice in this district

and files this Notice of Appearance as Counsel in the above-styled and numbered cause

on behalf of Defendant, ULISES ARTURO SANCHEZ-VASQUEZ.

                                        Respectfully submitted,

                                        CAMPION & CAMPION

                                        /S/ BERNARD CAMPION
                                        State Bar No. 03727900
                                        222 E. Main Plaza
                                        San Antonio, Texas 78205
                                        Telephone No. 210/227-5161
                                        Telecopier No. 210/229-1243

                                        ATTORNEY FOR DEFENDANT
                              CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of August, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification

of such filing to the following:


U.S. Attorney's Office
601 N.W. Loop 410
Suite 600
San Antonio, Texas 78216



                                           /S/ BERNARD CAMPION
